DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-14 are examined. Claim 2 remains withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Takagawa on 22 January 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 2, 4-7, and 10.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is McGeer et al. (“McGeer”, WO 2014/085920).  The invention of McGeer is delineated in the previous Office action (see pages 4-6 of Office action mailed 15 June 2020) and incorporated herein by reference.  While McGeer teaches methods for preventing and treating inflammatory skin conditions, including ultraviolet and thermal burns, McGeer does not teach treatment of a condition resulting in nociceptive pain wherein the condition is surgical trauma or post-operative pain, nor do the teachings of McGeer sufficiently guide the ordinarily skilled artisan to such treatment.  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to treat a condition resulting in nociceptive pain wherein the condition is surgical trauma or post-operative pain, according to the limitations of independent claim 1 and claims dependent thereon, with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claims 1, 8-9 and 11-14 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611